Registration No. 33-58383 File No. 811-07255 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x PRE-EFFECTIVE AMENDMENT NO. ¨ POST-EFFECTIVE AMENDMENT NO.26 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.28 x OPPENHEIMER INTERNATIONAL BOND FUND (Exact Name of Registrant as Specified in Charter) 6803 South Tucson Way, Centennial, Colorado 80112-3924 (Address of Principal Executive Offices) (Zip Code) (303) 768-3200 (Registrant's Telephone Number including Area Code) Arthur S. Gabinet, Esq. OppenheimerFunds, Inc. Two World Financial Center, 225 Liberty Street, 11th Floor, New York, New York 10281-1008 (Name and Address of Agent for Service) It is proposed that this filing will become effective: x Immediately upon filing pursuant to paragraph (b) ¨ On , pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ On , pursuant to paragraph (a)(1) ¨ 75 days after filing, pursuant to paragraph (a)(2) ¨ On , pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the 16th day of February, 2012. OPPENHEIMER INTERNATIONAL BOND FUND By: William F. Glavin, Jr.* William F. Glavin, Jr., President, Principal Executive Officer & Trustee Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities on the dates indicated: Signatures Title Date William L. Armstrong* Chairman of the February 16, 2012 William L. Armstrong Board of Trustees William F. Glavin, Jr.* President, Principal February 16, 2012 William F. Glavin, Jr. Executive Officer and Trustee Brian W. Wixted* Treasurer, Principal February 16, 2012 Brian W. Wixted Financial & Accounting Officer Edward L. Cameron* Edward L. Cameron Trustee February 16, 2012 Jon S. Fossel* Trustee February 16, 2012 Jon S. Fossel Sam Freedman* Trustee February 16, 2012 Sam Freedman Richard F. Grabish* Trustee February 16, 2012 Richard F. Grabish Beverly L. Hamilton* Trustee February 16, 2012 Beverly L. Hamilton Robert J. Malone* Trustee February 16, 2012 Robert J. Malone F. William Marshall, Jr.* Trustee February 16, 2012 F. William Marshall, Jr. *By: /s/ Mitchell J. Lindauer Mitchell J. Lindauer, Attorney-in-Fact EXHIBIT INDEX Exhibit No. Description Ex-101.INS XBRL Instance Document Ex-101.SCH XBRL Taxonomy Extension Schema Document Ex-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document Ex-101.DEF XBRL Taxonomy Extension Definition Linkbase Ex-101.LAB XBRL Taxonomy Extension Labels Linkbase Ex-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
